In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-16-00087-CV
                              _________________


                          IN RE JOHN F. WILLIAMS

________________________________________________________________________

                              Original Proceeding
              435th District Court of Montgomery County, Texas
                       Trial Cause No. 14-02-01500-CV
________________________________________________________________________

                          MEMORANDUM OPINION

      In this mandamus proceeding, the relator, John F. Williams, seeks to compel

the trial court to vacate its September 1, 2015 orders granting the State’s motion to

place Williams in a tiered treatment program and amending a 2014 order of civil

commitment. 1 Williams contends that the trial court abused its discretion by



      1
       The mandamus record reflects that the relator’s name is John Franklin
Williams, Jr. Williams was adjudicated to be a sexually violent predator on August
14, 2014. See generally In re Commitment of Williams, No. 09-14-00407-CV, 2016
WL 1600789, at *1-5 (Tex. App.—Beaumont Apr. 21, 2016, no pet.) (mem. op.).
According to Williams, the predecessor agency of the Texas Civil Commitment
                                         1
ordering him into a tiered treatment program as required by amendments to the

civil commitment statute that came into effect on June 17, 2015. See Tex. Health &

Safety Code Ann. § 841.0831 (West Supp. 2015); see also Act of May 21, 2015,

84th Leg., R.S., ch. 845, § 40(b), 2015 Tex. Sess. Law Serv. 2700, 2711(West).

We deny the petition for a writ of mandamus.

      First, Williams argues the amended order of civil commitment is contrary to

the final judgment committing him for outpatient sex offender treatment. Williams

argues that the trial court abused its discretion by ordering him into the tiered

treatment program because section 40(a) of the amending legislation, S.B. 746,

provides that the 2015 amendments to Chapter 841 of the Texas Health and Safety

Code apply only to a civil commitment proceeding that is initiated on or after June

17, 2015. See 2015 Tex. Sess. Law Serv. at 2711. However, the trial court may

modify the requirements of a civil commitment order “at any time after notice to

each affected party to the proceedings and a hearing.” Tex. Health & Safety Code

Ann. § 841.082(e) (West Supp. 2015). When Williams was civilly committed in

2014, the civil commitment requirements of section 841.082 of the Texas Health

and Safety Code included “requiring the person’s participation in and compliance

with a specific course of treatment” provided by the office responsible for

Office housed Williams in the Southeast Texas Transitional Center after his release
from prison on January 14, 2015.
                                        2
treatment and supervision of sexually violent predators in Texas. See Act of May

23, 2011, 82nd Leg., R.S., ch. 1201, § 8(a)(4), 2011 Tex. Sess. Law. Serv. 3197,

3200 (West) (amended 2015) (current version at Tex. Health & Safety Code §

841.082 (West Supp. 2015)). In 2015, the legislature expressly required the Texas

Civil Commitment Office to develop a tiered sex offender treatment program. See

Tex. Health & Safety Code Ann. § 841.0831. Section 40(b) of S.B. 746 states that

a civil commitment requirement imposed before the effective date of the act must

be modified to conform to the amended version of the act. See 2015 Tex. Sess.

Law Serv. at 2711.

      Sex offender treatment is a civil commitment requirement imposed by

section 841.082 of the Texas Health and Safety Code. See Tex. Health & Safety

Code Ann. § 841.082(a)(3). The amended act changed the sex offender treatment

required by section 841.082 to a tiered treatment program. See Tex. Health &

Safety Code Ann § 841.0831. We conclude that section 40(b) of S.B. 746 required

the trial court to modify the sex offender treatment requirement imposed by section

841.082 to a tiered treatment program after notice to the committed person and a

hearing. See 2015 Tex. Sess. Law Serv. at 2711. Williams received notice and a

hearing, which is all that was required to place him into the new tiered treatment

program. See Tex. Health & Safety Code Ann. § 841.082(e).

                                        3
      Second, Williams contends that as applied to him the 2015 amendments to

Chapter 841 of the Texas Health and Safety Code deny due process of law. We

recently addressed the constitutionality of S.B. 746 in the case of a person who had

been civilly committed in 2013. See generally In re Commitment of May, No. 09-

15-00513-CV, 2016 WL 4040186, at *1-9 (Tex. App.—Beaumont July 28, 2016,

no pet. h.). Considering May’s claim to a vested right to outpatient treatment under

a judgment that pre-dated S.B. 746, we held that the 2015 amendments to Chapter

841 of the Texas Health and Safety Code did not render civil commitment

unconstitutionally punitive or retroactive. Id. at *4-8. Our reasoning in May applies

to the issues under consideration here.

      In 2014, Section 841.082 of the Texas Health and Safety Code required a

civilly committed sexually violent predator to reside in a residential facility under

contract with or approved by the office administering his sex offender treatment,

and the original order of commitment required that Williams reside in supervised

housing. See 2011 Tex. Sess. Law. Serv. at 3200 (amended 2015). Moreover, in

2014 Section 841.082 required the person’s participation in and compliance with a

specific course of treatment provided by the office. See id. Therefore, when

Williams was civilly committed, the settled expectations included having the

treating agency determine where Williams would live and the program of treatment

                                          4
he would receive. The State’s need to operate a sex offender treatment program for

sexually violent offenders who have discharged their criminal sentences justifies

requiring a person to receive sex offender treatment at the general location where

he resides, as determined by the Texas Civil Commitment Office. See May, 2016
WL 4040186, at *8.

        In a supplemental petition, Williams argues the amended order of civil

commitment is barred under the doctrine of res judicata. Res judicata is an

affirmative defense that must be pleaded in the trial court. See generally Tex. R.

Civ. P. 94. Furthermore, in a civil commitment case, the trial court may modify the

requirements of a civil commitment order “at any time after notice to each affected

party to the proceedings and a hearing.” Tex. Health & Safety Code Ann. §

841.082(e).

        Williams has not shown that the trial court abused its discretion. See In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). We deny the petition seeking mandamus relief. See Tex. R. App. P.

52.8.




                                          5
      PETITION DENIED.



                                              PER CURIAM


Submitted on May 11, 2016
Opinion Delivered August 11, 2016

Before Kreger, Horton, and Johnson, JJ.




                                          6